department of the treasury internal_revenue_service washington d c date number release date cc el gl br2 gl-808507-98 uilc memorandum for northern california district_counsel san francisco from kathryn a zuba chief branch general litigation subject liability of chapter trustee for unpaid excise_taxes this responds to your request for advice dated date this document is not to be cited as precedent issue can a chapter trustee be held personally liable under sec_6672 for failure to pay communication excise_taxes collected by the estate conclusion yes the communication excise_taxes collected from customers are subject_to the statutory trust of sec_7501 the service can claim payment from the estate of the trust_fund_taxes ahead of other creditors pursuant to the rationale of 496_us_53 the service can also assert sec_6672 liability against the chapter trustee for any unpaid trust_fund_taxes if the elements of sec_6672 are met background a corporation filed a chapter petition in a chapter trustee was appointed and operated the corporation until the case was converted to chapter approximately four months after the chapter petition the chapter trustee continued as the chapter trustee during the period of chapter administration the estate collected communication excise_taxes from customers of the corporation pursuant to i r c sec_4251 and sec_4291 because these taxes are imposed on the customers and collected by the corporation the amount of tax collected is subject_to the statutory trust imposed by sec_7501 and a failure to pay over the funds collected can subject a responsible_person to the trust fund recovery penalty tfrp imposed by sec_6672 the trustee who claims she was unaware of her duty to pay the excise_tax failed to make required deposits of the excise_tax and did not file required excise_tax returns on form_720 during the administration of the chapter case after the service filed a timely claim for the excise_taxes in the chapter case the estate filed a return covering gl-808507-98 - the entire chapter administrative period the tax_liability reported on the return is not in dispute the chapter trustee asserted that the estate had insufficient assets to pay all chapter administrative claimants in full after payment of chapter administrative expenses the chapter trustee proposed to pay the tax claim pro_rata with other chapter administrative claims the service in response proposed to assert the sec_6672 tfrp against the chapter trustee the trustee then filed an adversary proceeding in the bankruptcy case requesting a determination from the bankruptcy court that she is not personally liable under sec_6672 because she acted within the scope of her authority as trustee that she possesses immunity for acts within the scope of her authority as trustee and that in any event her failure to pay taxes was not willful under sec_6672 the adversary proceeding was subsequently mooted by the trustee’s decision to pay the administrative claim in full ahead of other administrative expenses you state that a bankruptcy trustee’s liability under sec_6672 is a recurring issue and therefore request our advice as to whether as a general matter the service can properly assert sec_6672 liability against a trustee in cases similar to this case your primary concern is case authority which stands for the proposition that the sec_7501 trust does not arise during a bankruptcy case because in bankruptcy only the priorities of the bankruptcy code control united_states v randall 410_us_513 in re major dynamics inc 897_f2d_433 9th cir you conclude however that a person can be liable under sec_6672 even in the absence of a statutory trust law and analysis for the following reasons we conclude that trust_fund_taxes are subject_to the sec_7501 statutory trust even in a bankruptcy case since randall and major dynamics are no longer controlling law the supreme court in randall held that the priority provisions of the bankruptcy act supercede sec_7501 in randall the debtor did not deposit withheld employment_taxes into a special tax account during the pendency of a bankruptcy act chapter xi proceeding as required by court order the bankruptcy_estate was later liquidated the service sought to recover the delinquent trust fund tax_liabilities accrued during the chapter xi proceeding from the estate’s general assets ahead of higher priority administrative expenses based on the proposition that the funds were held in trust for the united_states pursuant to sec_7501 the court held that the bankruptcy priority rules precluded such a recovery stating that the statutory policy of subordinating taxes to costs and expenses of administration would not be served by creating or enforcing trusts which eat up an estate leaving little or nothing for creditors and court officers whose goods and service created the assets 401_us_517 gl-808507-98 - in major dynamics the former president of the debtor sought a declaration from the bankruptcy court that the chapter trustee breached a duty to pay over trust_fund_taxes incurred during the administration of the chapter estate the taxes at issue were wages withheld from employees the withheld funds were not segregated but were commingled in the debtor’s operating account with other funds the service assessed the sec_6672 penalty against the former president who then sought the declaratory relief from the bankruptcy court the court held that the funds were not subject_to the sec_7501 trust because the withheld funds are subject_to the system of priorities set out in the bankruptcy code and no revenue code sec_7501 trust arises 897_f2d_436 citing to randall the court also stated that a sec_7501 trust cannot arise unless the withheld funds are either segregated or traceable subsequent to the supreme court’s decision in begier our position has been that both randall and major dynamics are no longer controlling precedent in begier the court held that a voluntary prepetition payment of trust_fund_taxes even if the government cannot trace the funds paid to specific withheld or collected funds cannot be avoided by the trustee under b c sec_547 because such funds are held in trust for the united_states pursuant to sec_7501 and thus are not property of the debtor in reaching this conclusion the court relying on the legislative_history of the bankruptcy act concluded that t he strict rule_of randall did not survive the adoption of the new bankruptcy code 496_us_65 instead a mong the changes congress decided to make was a modification of the rule this court had enunciated in randall under the old bankruptcy act 496_us_63 the new rule as modified is that withheld or collected trust_fund_taxes are subject_to the sec_7501 statutory trust and are accordingly not property of the bankruptcy_estate under b c sec_541 496_us_65 although the court recognized that any funds the service sought to obtain must be traced to actual collected or withheld funds the court cited legislative_history indicating that where trust funds are not segregated the service should be able to rely on reasonable assumptions to trace such funds 496_us_67 in in re megafoods stores inc 163_f3d_1063 9th cir the ninth circuit followed begier in affirming the bankruptcy court’s award to the state of texas of funds from the chapter debtor’s general bank account in payment of the state’s claims for sales_taxes collected by the debtor prepetition the court held that the sales_taxes were held in trust for the state pursuant to state law and therefore were not property of the estate pursuant to the supreme court’s reasoning in begier the court held that the state met its tracing burden by reliance on the lowest intermediate balance rule ie the state showed that the bank accounts into which the trust funds were deposited never fell below the amount of the trust fund claims from the dates of collection to the date of bankruptcy 163_f3d_1068 our position based on begier and megafoods stores is that the united_states can assert that funds withheld or collected by the debtor before the date of the chapter petition or by the estate prior to conversion from chapter to chapter represent sec_7501 trust funds which should be turned over to the united_states ahead of any gl-808507-98 - other distributions since such funds are held in trust for the united_states and do not become property of the estate where the trust funds are not segregated in a separate_account the service’s case will be the strongest where it can establish that the amount on deposit in the debtor’s or estate’s general accounts never went below the trust fund claim pursuant to the lowest intermediate balance rule thus trust_fund_taxes are in fact subject_to the statutory trust even in the context of a bankruptcy case what this means is that upon conversion to chapter the service is not limited to accepting distribution after payment of chapter administrative claims and pro-rata with other chapter claims but can instead demand turnover of unpaid trust_fund_taxes to the service ahead of other creditors on the ground that the funds are not property of the estate this approach may be preferable in many cases to considering assertion of the tfrp against the chapter trustee however insofar as payment cannot be obtained from the estate we agree with your conclusion that the chapter trustee can be held personally liable for the trust_fund_taxes as a responsible_person under sec_6672 assuming that all the elements of sec_6672 are met the trustee must be a person responsible for the collection and payment of the tax and the trustee must have willfully failed to pay over the tax 155_f3d_93 2d cir 33_f3d_1137 assertion of sec_6672 liability is consistent with the case law indicating that bankruptcy trustees can be held personally liable for breaches of fiduciary duties to creditors see eg in re cochise college park inc 703_f2d_1339 9th cir in re markos gurnee partnership 182_br_211 -220 bankr n d ill 341_us_267 additionally the quasi-judicial immunity that trustees have does not extend to intentional or negligent violation of duties imposed by law 51_f3d_883 9th cir chapter trustee can be held personally liable under sec_6332 for failure to honor service levy on the allowed administrative expense claim of taxpayer some courts have held that a bankruptcy trustee can only be held personally liable for willful or deliberate actions see eg 552_f2d_1367 10th cir in re hutchinson 5_f3d_750 4th cir however since the failure to pay over under sec_6672 must be willful in many cases where sec_6672 liability can be imposed the trustee’s actions will meet the willful or deliberate standard for imposing personal liability while we conclude that a bankruptcy trustee can be held personally liable under sec_6672 in order to avoid unnecessary litigation over the extent of the trustee’s personal liability the preferred course of action in most cases will be to request the estate to turn however if the trustee takes an action with the prior approval of the bankruptcy court the trustee is immune from liability see mosser u s pincite gl-808507-98 - over collected or withheld trust_fund_taxes to the service pursuant to the authority of begier please contact this office at if you have any questions or comments concerning this memorandum cc assistant regional_counsel gl western region
